DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a liquid crystal display panel, wherein the plurality of branch convex portions includes (i) a first subset of the branch convex portions that extends from a first side of a stem convex portion on an X axis and (ii) a second subset of the branch convex portions that extends from a second side of the stem convex portion on the X axis, the first side of the stem convex portion being different from the second side of the stem convex portion, the first and second subsets of the branch convex portions extending from the stem convex portion to a same side of the respective pixel, and the first subset of the branch convex portion is offset from the second subset of the branch convex portions along the stem convex portion on the X-axis, in combination with all the other claim limitations; and claim 10) a display apparatus wherein the plurality of branch convex portions includes (i) a first subset of the branch convex portions that extends from a first side of a stem convex portion on an X axis and (ii) a second subset of the branch convex portions that extends from a second side of the stem convex portion on the X axis, the first side of the stem convex portion being different from the second side of the stem convex portion, the first and second subsets of the branch convex portions extending from the stem .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RICHARD H KIM/Primary Examiner, Art Unit 2871